                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR,             §
TDCJ No. 1969926,                    §
               Petitioner,           §
                                     §
v.                                   §      CIVIL NO. SA-19-CA-12-FB (HJB)
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional Institutions   §
Division,                            §
                  Respondent.        §

            RESPONDENT’S SECOND MOTION FOR EXTENSION
                  OF TIME WITH BRIEF IN SUPPORT

      This is a habeas corpus case brought by a Texas state prisoner, Mark

McCourt Lieber, Jr., under 28 U.S.C. § 2254. The Director’s answer in this case

is currently April 3, 2019, on first extension. The basis for the Director’s first

extension was that the state court records necessary to complete the Director’s

answer had only recently been received. Since reviewing the relevant state

court records, it has become necessary to do additional investigation into

Lieber’s claims. Because of this investigation, additional time to respond is

required and would be greatly appreciated. The Director respectfully requests

an extension of thirty days, up to and including Friday, May 3, 2019, to file her

response.

      This is the Director’s second request for an extension of time in this

cause. The Director apologizes to the Court for the necessity of this extension.

Moreover, this request is not designed to harass Lieber, nor to unnecessarily
delay these proceedings, but to ensure that Lieber’s claims are properly

addressed. Accordingly, the Director respectfully requests an extension of

thirty days, up to and including, Friday, May 3, 2019, to complete the Director’s

response.

                                CONCLUSION

      The Director respectfully requests that her Second Motion for Extension

of Time be granted.

                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                     ADRIENNE McFARLAND
                                     Deputy Attorney General
                                     for Criminal Justice

                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division


                                     /s/ Jessica Manojlovich
*Lead Counsel                        JESSICA MANOJLOVICH*
                                     Assistant Attorney General
                                     State Bar No. 24055632

                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     (512) 936-1280 (FAX)

                                     ATTORNEYS FOR RESPONDENT




                                       2
                    CERTIFICATE OF CONFERENCE

     I do hereby certify that a conference is not possible because Petitioner is

incarcerated.

                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General


                       CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

pleading has been served by placing the same in the United States Mail,

postage prepaid, on this the 3rd day of April, 2019, addressed to: Mark

McCourt Lieber, Jr., TDCJ No. 1969926, Michael Unit, 2664 FM 2054,

Tennessee Colony, TX 75886.



                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      3
